UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-28342 VALLEY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) VIRGINIA 54-1702380 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 36 Church Avenue, S.W. Roanoke, Virginia (Address of principal executive offices) (Zip Code) (540) 342-2265 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Name of Each Exchange on Title of Each Class Which Registered Common Stock, No par value NASDAQ Capital Market Securities registered under Section 12(g) of the Exchange Act of 1934:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Table of Contents Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this Chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act.) Yes o No x The aggregate market value of Valley Financial Corporation Common Stock held by non-affiliates of Valley Financial Corporation as of June 30, 2012 was $27,218,184. At March 1, 2013, 4,792,361 shares of common stock, no par value, of the registrant were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the proxy statement for Valley Financial Corporation’s 2013 Annual Meeting of Shareholders are incorporated by reference into Part III. 2 Table of Contents VALLEY FINANCIAL CORPORATION FORM 10-K December 31, 2012 TABLE OF CONTENTS INDEX PART I. Item 1. Business 5 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 20 Item 2. Properties 21 Item 3. Legal Proceedings 21 Item 4. Mine Safety Disclosures 21 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 45 Item 8. Financial Statements and Supplementary Data 46 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III. Item 10. Directors, Executive Officers and Corporate Governance Item11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV. Item 15 Exhibits, Financial Statement Schedules SIGNATURES 3 Table of Contents Forward-Looking and Cautionary Statements The Private Securities Litigation Reform Act of 1995 (the “1995 Act”) provides a safe harbor for forward-looking statements made by or on our behalf.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of our management and on information available at the time these statements and disclosures were prepared. This report includes forward-looking statements within the meaning of the 1995 Act. These statements are included throughout this report and relate to, among other things, projections of revenues, earnings, earnings per share, cash flows, capital expenditures, or other financial items, expectations regarding acquisitions, discussions of estimated future revenue enhancements, potential dispositions, and changes in interest rates. These statements also relate to our business strategy, goals and expectations concerning our market position, future operations, margins, profitability, liquidity, and capital resources. The words “believe”, “anticipate”, “could”, “estimate”, “expect”, “intend”, “may”, “plan”, “predict”, “project”, “will”, and similar terms and phrases identify forward-looking statements in this report. Although we believe the assumptions upon which these forward-looking statements are based are reasonable, any of these assumptions could prove to be inaccurate and the forward-looking statements based on these assumptions could be incorrect. Our operations involve risks and uncertainties, many of which are outside of our control, and any one of which, or a combination of which, could materially affect our results of operations and whether the forward-looking statements ultimately prove to be correct.Actual results and trends in the future may differ materially from those suggested or implied by the forward-looking statements depending on a number of factors. Factors that may cause actual results to differ materially from those expected include the following: • General economic conditions may deteriorate and negatively impact the ability of borrowers to repay loans and depositors to maintain balances; • General decline in the residential real estate construction and finance market; • Decline in market value of real estate in the Company’s markets; • Changes in interest rates could reduce net interest income and/or the borrower’s ability to repay loans; • Competitive pressures among financial institutions may reduce yields and profitability; • Legislative or regulatory changes, including changes in accounting standards, may adversely affect the businesses that the Company is engaged in; • Increased regulatory supervision could limit our ability to grow and could require considerable time and attention of our management and board of directors; • New products developed or new methods of delivering products could result in a reduction in business and income for the Company; • The Company’s ability to continue to improve operating efficiencies; • Natural events and acts of God such as earthquakes, fires and floods; • Loss or retirement of key executives; and • Adverse changes may occur in the securities market. These risks and uncertainties should be considered in evaluating the forward-looking statements contained herein.We caution readers not to place undue reliance on those statements, which speak only as of the date of this report. 4 Table of Contents PART I. ITEM 1.BUSINESS GENERAL Valley Financial Corporation was incorporated as a Virginia stock corporation on March 15, 1994, primarily to own and control all of the capital stock of Valley Bank (the “Bank”).Unless the context requires otherwise, “the Company”, “we”, “our” and “us” refers to the combined business of the Company and the Bank.The Company posts all reports required to be filed under the Securities Exchange Act of 1934 on its web site at www.myvalleybank.com. History The Bank operates under a state charter issued by the Commonwealth of Virginia, and engages in the business of commercial banking. Its deposits are insured by the Federal Deposit Insurance Corporation (“FDIC”) and it is a member of the Federal Reserve System. The Company’s primary purpose is to own and manage the Bank. The Bank opened for business on May 15, 1995 at its main office in the City of Roanoke, opened its second office on September 11, 1995 in the County of Roanoke, its third office on January 15, 1997 in the City of Roanoke, its fourth office in the City of Salem on April 5, 1999, its fifth office in the City of Roanoke on May 7, 2001, its sixth office in County of Roanoke on May 20, 2002, its seventh office in the City of Roanoke on December 8, 2003, and its eighth office in the City of Roanoke on May 9, 2005.Additionally, the Bank operates its wealth management subsidiary, Valley Wealth Management Services, Inc. at 36 Church Avenue in Roanoke City and its Mortgage Office at 3565 Electric Road, SW, Suite J in Roanoke County. Effective June 26, 2003, Valley Financial (VA) Statutory Trust I was established as a wholly-owned subsidiary of the Company for the purpose of issuing trust preferred securities. Effective October 16, 2002, the Bank established VB Investments, LLC as a wholly-owned subsidiary of the Bank to be a limited partner in various tax credit partnerships. The establishment of the subsidiary gives the Bank the right to utilize certain federal and state tax credits. Effective September 26, 2005, Valley Financial (VA) Statutory Trust II was established as a wholly-owned subsidiary of the Company for the purpose of issuing additional trust preferred securities.Effective December 15, 2006, Valley Financial (VA) Statutory Trust III was established as a wholly owned subsidiary of the Company for the purpose of issuing additional trust preferred securities.These entities raised capital (in the case of the statutory trusts) or investments (in the case of the LLC) for the Company and the Bank.VB Land, LLC was established in September 2008 as a wholly-owned subsidiary of the Bank to provide credit intermediary services for the Bank.In June 2010, the Bank established Ivy View, LLC, a wholly-owned subsidiary, to manage one large commercial real estate project that the Bank acquired through foreclosure.In September 2011, the Bank established FRP II, LLC, a wholly-owned subsidiary, to assist in the disposition of one of its properties acquired through foreclosure. Banking Services We conduct a general commercial banking business while emphasizing the needs of small-to-medium sized businesses, professional concerns, and individuals. Deposit Services We offer a full range of deposit services that are typically available in most banks and savings and loan associations, including checking accounts, NOW accounts, savings accounts and other time deposits of various types, ranging from daily money market accounts to longer-term certificates of deposit. The transaction accounts and time certificates are tailored to the Bank’s principal market area at rates competitive to those offered in the area. In addition, we offer certain retirement account services, such as individual retirement accounts. All deposit accounts are insured by the FDIC up to the maximum amount allowed by law. We solicit accounts from individuals, businesses, associations and organizations and governmental authorities. The Bank also participates in the Certificate of Deposit Account Registry Service (“CDARS”).CDARS gives us the ability to provide our deposit customers access to FDIC insurance in amounts exceeding the existing FDIC limit.This permits our institution to better attract and retain large deposits from businesses, nonprofit organizations, individuals and other customers that require an assurance of safety.The Bank offers a remote deposit transaction delivery system (“RDC”) which allows the Bank to receive digital information from deposit documents captured at remote locations. 5 Table of Contents These locations may be our branches, ATMs, domestic and foreign correspondents, or locations owned or controlled by commercial or retail customers of the Bank. In substance, RDC is similar to traditional deposit delivery systems; however, it enables customers of financial institutions to deposit items electronically from remote locations. RDC can decrease processing costs, support new and existing banking products, and improve customers' access to their deposits; however, it introduces additional risks to those typically inherent in traditional deposit delivery systems. During 2012, the Bank also introduced Mobile Banking services to its consumer customers. Lending Activities We offer a full range of lending services including commercial loans, residential real estate loans, construction and development loans, and consumer loans. Credit Policies The principal risk associated with each of the categories of loans in our portfolio is the creditworthiness of its borrowers.Within each category, such risk is increased or decreased, depending on prevailing economic conditions.In an effort to manage the risk, our loan policy gives loan amount approval limits to individual bankers based on their position and level of experience, and to our loan committees based on the size of the lending relationship.The risk associated with real estate and construction loans, commercial loans and consumer loans varies, based on market employment levels, consumer confidence, fluctuations in the value of real estate and other conditions that affect the ability of borrowers to repay indebtedness.The risk associated with real estate construction loans varies, based on the supply and demand for the type of real estate under construction. We have written policies and procedures to help manage credit risk.We utilize an outside third party loan review process that includes regular portfolio reviews to establish loss exposure and to ascertain compliance within our loan policy. A Senior Loan Committee and a Directors’ Loan Committee are used to approve loans.The Senior Loan Committee is comprised of our Chief Executive Officer, Chief Lending Officer, Chief Credit Officer, Chief Operating Officer, Senior Real Estate Finance Officer and Senior Business Banking Manager.The Directors’ Loan Committee is comprised of five Directors, of which four are independent Directors.Both Committees approve new, renewed, and modified loans that exceed individual officer loan authorities.The Directors’ Loan Committee also reviews any changes to the Bank’s lending policies, which are then approved by the Board of Directors. Commercial Lending We make both secured and unsecured loans for working capital (including inventory and receivables), business expansion (including acquisition of real estate and improvements) and purchase of equipment and machinery.Loan requests are granted based upon several factors including credit history, past and present relationships with the Bank, marketability of collateral and the cash flow of the borrowers.Unsecured commercial loans must be supported by a satisfactory balance sheet, income statement and cash flow statement of the borrowing entity.Collateralized business loans may be secured by a security interest in marketable equipment, accounts receivable, business equipment and/or general intangibles of the business.In addition, or as an alternative, the loan may be secured by a deed of trust lien on business real estate.The risks associated with commercial loans are related to the strength of the individual business, the value of loan collateral, and the general health of the economy. Residential Real Estate Lending Residential real estate loans are secured by deeds of trust on 1-4 family residential properties.The Bank also serves as a broker for residential real estate loans placed in the secondary market.There are occasions when a borrower or the real estate does not qualify under secondary market criteria, but the loan request represents a reasonable credit risk.Also, an otherwise qualified borrower may choose not to have their mortgage loan sold.On these occasions, if the loan meets the Bank’s internal underwriting criteria, the loan will be closed and placed in the Bank’s portfolio.Residential real estate loans carry risk associated with the continued credit-worthiness of the borrower and changes in the value of the collateral. Valley Bank has expanded its mortgage program by becoming an FHA and VA approved lender. In addition, the Bank continues to add additional external wholesale partners to ensure competitive mortgage programs and interest rate pricing. 6 Table of Contents Construction and Development Lending The Bank makes loans for the purpose of financing the construction of business and residential structures to financially responsible business entities and individuals.Additionally, the Bank makes loans for the purpose of financing the acquisition and development of commercial and residential projects.These loans are subject to additional underwriting standards as compared to our commercial and residential real estate loans, due to the following inherent risks associated with construction and development loans. Construction loans and acquisition and development loans bear the risks that the project will not be finished according to schedule; the project will not be finished according to budget; and/or the value of the collateral may at any point in time total less than the principal amount of the loan.Construction loans and acquisition and development loans also bear the risk that the general contractor, who may or may not be the Bank’s loan customer, is unable to finish the construction project as planned because of financial pressures unrelated to the project.Loans to customers that are made as permanent financing of construction loans may likewise under certain circumstances be affected by external financial pressures. Consumer Lending The Bank routinely makes consumer loans, both secured and unsecured, for financing automobiles, home improvements, education, and personal investments.The credit history, cash flow and character of individual borrowers is evaluated as a part of the credit decision.Loans used to purchase vehicles or other specific personal property and loans associated with real estate are usually secured with a lien on the subject vehicle or property.Negative changes in a customer’s financial circumstances due to a large number of factors, such as illness or loss of employment, can place the repayment of a consumer loan at risk.In addition, deterioration in collateral value can add risk to consumer loans. Other Lending Activities We will occasionally buy or sell all or a portion of a loan.We will consider selling a loan or a participation in a loan, if(i) the full amount of the loan will exceed our legal lending limit to a single borrower; (ii) the full amount of the loan, when combined with a borrower’s previously outstanding loans, will exceed our legal lending limit to a single borrower; (iii) the Board of Directors or an internal Loan Committee believes that a particular borrower has a sufficient level of debt with us; (iv) the borrower requests the sale; (v) the loan to deposit ratio is at or above the optimal level as determined by Bank management; and/or (vi) the loan may create too great a concentration of loans in one particular location or in one particular type of loan.We will consider purchasing a loan, or a participation in a loan, from another financial institution (including from another subsidiary of the Company) if the loan meets all applicable credit quality standards and (i) the Bank’s loan to deposit ratio is at a level where additional loans would be desirable; and/or (ii) a common customer requests the purchase. Additionally, we offer leasing services for our small business, private banking and business banking customers and prospects to access equipment, technology or other capital assets that they need to improve productivity and to facilitate growth without taking on debt or investing significant working capital.Leasing facilities do generally incorporate above-average risk as they generally require minimal initial equity investments on the part of the lessee and may include residual value risks at the time of lease maturity. We offer several forms of specialized asset-based lending to our commercial business customers, which include: · Accounts Receivable Financing – enables small businesses to unlock the cash typically frozen in accounts receivable which provides cash flow to support operations.The Bank utilizes an automated software program to manage and monitor collateral values on a consistent and routine basis. · Automobile Floor Plan Financing – enables auto-related businesses to carry sufficient levels of inventories to support sales demand. Asset-based loans require substantial risk management and monitoring processes which should help mitigate collateral exposures; however, these types of financing have inherently higher risk due to the ever changing status of the underlying collateral. Our lending activities are subject to a variety of lending limits imposed by state and federal laws and regulations. In general, the Bank is subject to a loans-to-one borrower limit of an amount equal to 15% of the total of the Bank’s unimpaired capital, surplus, and allowance for loan loss. We may not make any extensions of credit to any director, executive officer, or principal shareholder of the Bank or the Company, or to any related interest of such person, unless the extension of credit is approved by the Board of Directors of the Bank and the credit is made on terms not more favorable to such person than would be available to an unaffiliated party. 7 Table of Contents Other Services Other Bank services include safe deposit boxes, certain cash management services including overnight repurchase agreements, merchant purchase and management programs, traveler’s checks, direct deposit of payroll and social security checks and automatic drafts for various accounts. We operate seven proprietary ATM’s and are associated with the Star, Cirrus and InterCept shared networks of automated teller machines that may be used by bank customers throughout Virginia and other regions. We also offer VISA and MasterCard credit card services as well as a debit-check card. Our lockbox service provides a simple and efficient way to collect accounts receivable payments locally for businesses and non-profit organizations. Financial Services Valley Wealth Management Services, Inc, (“VWM”) a wholly-owned subsidiary of the Bank, completed its seventh year of helping clients with their non-deposit investment and insurance product needs. VWM provides a full range of brokerage services including retirement planning, insurance, college funding and any other financial planning needs that our clients may have.We have no immediate plans to obtain or exercise trust powers. We may in the future offer a full-service trust department, but cannot do so without the prior approval of our primary regulators, the Federal Reserve Bank of Richmond and the Virginia State Corporation Commission. Location and Service Area Our primary service area is the Roanoke Metropolitan Statistical Area (the “Roanoke MSA”), which is the regional center for southwest Virginia, and is located approximately 165 miles west of Richmond, Virginia, 178 miles northwest of Charlotte, North Carolina, 178 miles east of Charleston, West Virginia and 222 miles southwest of Washington, D.C. The population in the Roanoke MSA was estimated at 309,169 as of July 1, 2010 per the Weldon Cooper Center for Public Services, University of Virginia. The Roanoke MSA’s growth typically is slower than that in the Commonwealth overall and in other key Virginia markets in particular. The Virginia Employment Commission reported that the Roanoke MSA had a seasonally unadjusted unemployment rate of 5.7% in December 2012, compared with 5.4% for Virginia. The business community in the Roanoke MSA is well diversified by industry group. The principal components of the economy are retail trade, services, transportation, manufacturing, finance, insurance, and real estate. The Roanoke MSA’s position as a regional center creates a strong medical, legal and business professional community. Carilion Clinic, Advance Auto Parts, Lewis-Gale Hospital, and the Veterans Administration Hospital are among Roanoke’s largest employers. Other large employers include Norfolk Southern Corporation, General Electric Co., Wells Fargo Company, The Kroger Company – Mid Atlantic, and ITT Industries Night Vision. Competition The banking and financial service business in Virginia and in our primary market area specifically, is highly competitive. The increasingly competitive environment is a result of changes in regulation, changes in technology and product delivery systems and new competition from non-traditional financial services.We compete for loans and deposits with other commercial banks, savings and loan associations, credit unions, mortgage banking firms, consumer finance companies, securities brokerage firms, insurance companies, money market mutual funds and other nonbank financial service providers.In order to compete, we rely upon a service-based business philosophy, personal relationships with customers, specialized services tailored to meet customers’ needs and the convenience of office locations.In addition, we are generally competitive with other financial institutions in our market area with respect to interest rates paid on deposit accounts, interest rates charged on loans and other service charges on loans and deposit accounts. Our market area is a highly concentrated, highly branched banking market. Currently, the Bank, Bank of Botetourt, Bank of Fincastle, Bank of Floyd, and Hometown Bank are the only locally owned and operated commercial banks. Most competitors are subsidiaries of large holding companies headquartered in Georgia, Tennessee, Northern Virginia, and California, all of whom have substantially greater resources and lending limits than we do and offer certain services, such as extensive and established branch networks and other services that we cannot provide.Additionally, these larger institutions operating in the Roanoke MSA have access to borrowed funds at a lower cost than we do.Numerous credit unions operate additional offices in the Roanoke MSA. Further, various other financial companies, ranging from local to national firms, provide financial services to residents of the Bank’s market area. 8 Table of Contents We believe that the Bank will continue to be able to compete effectively in this market, and that the community reacts favorably to our community bank focus and emphasis on service to small businesses, individuals and professional entities. Employees As of December 31, 2012, the Company had 135 full-time employees and 4 part-time employees, including executive officers, loan and other banking officers, branch personnel, operations personnel and other support personnel.None of the Company’s employees is represented by a union or covered under a collective bargaining agreement.Management of the Company considers its employee relations to be excellent. For the second consecutive year, the Bank was recently named as one of the 2013 Best Places to Work in Virginia.The annual list of “Best Places to Work” was created by Virginia Business and Best Companies Group.The rankings were published in the February 2013 issue of Virginia Business and the Bank ranked 8th in the mid-sized employer group (firms with 100 – 249 employees). This survey and award program was designed to identify, recognize and honor the best places of employment in Virginia, benefiting the state’s economy, its work force and businesses.In 2012, 108 organizations from across the state entered the two-part survey process to determine the Best Places to Work in Virginia.The first part consisted of evaluating each nominated company’s workplace policies, practices, philosophy, systems and demographics.The second part consisted of an employee survey to measure the employee experience.The combined scores determined the top organizations and the final ranking.Best Companies Group managed the overall registration, survey and analysis process and determined the final rankings.In the end, a total of 80 companies made the final cut for this year’s list. SUPERVISION AND REGULATION Bank holding companies and banks are extensively regulated under both federal and state laws.The following description briefly addresses certain historic and current provisions of federal and state laws and certain regulations, proposed regulations, and the potential impacts on the Company and the Bank.To the extent statutory or regulatory provisions or proposals are described in this report, the description is qualified in its entirety by reference to the particular statutory or regulatory provisions or proposals. Regulatory Reform – The Dodd-Frank Act On July 21, 2010, the President signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”).The Dodd-Frank Act significantly restructures the financial regulatory regime in the United States and has a broad impact on the financial services industry.While some rulemaking under the Dodd-Frank Act has occurred, many of the act’s provisions require study or rulemaking by federal agencies, a process which will take years to implement fully. Among other things, the Dodd-Frank Act provides for new capital standards that eliminate the treatment of trust preferred securities as Tier 1 capital.Existing trust preferred securities are grandfathered for banking entities with less than $15 billion of assets, such as the Company.The Dodd-Frank Act permanently raises deposit insurance levels to $250,000, and provided unlimited deposit insurance coverage for transaction accounts through December 31, 2012.Pursuant to modifications under the Dodd-Frank Act, deposit insurance assessments are now calculated based on an insured depository institution’s assets rather than its insured deposits and the minimum reserve ratio of the Federal Deposit Insurance Corporation’s (“FDIC”) Deposit Insurance Fund is to be raised to 1.35%.The payment of interest on business demand accounts is permitted by the Dodd-Frank Act.Further, the Dodd-Frank Act bars banking organizations, such as the Company, from engaging in proprietary trading and from sponsoring and investing in hedge funds and private equity funds, except as permitted under certain limited circumstances. The Dodd-Frank Act established the Bureau of Consumer Financial Protection (“CFPB”) as an independent bureau of the Board of Governors of the Federal Reserve System (the “Federal Reserve”).The CFPB has the exclusive authority to prescribe rules governing the provision of consumer financial products and services, which in the case of the Bank will be enforced by the Federal Reserve.The Dodd-Frank Act also provides that debit card interchange fees must be reasonable 9 Table of Contents and proportional to the cost incurred by the card issuer with respect to the transaction.This provision is known as the “Durbin Amendment”. The Dodd-Frank Act also provides that the appropriate federal regulators must establish standards prohibiting as an unsafe and unsound practice any compensation plan of a bank holding company or other “covered financial institution” that provides an insider or other employee with “excessive compensation” or compensation that gives rise to excessive risk or could lead to a material financial loss to such firm.In June 2010, prior to the Dodd-Frank Act, the bank regulatory agencies promulgated the Interagency Guidance on Sound Incentive Compensation Policies, which requires that financial institutions establish metrics for measuring the impact of activities to achieve incentive compensation with the related risk to the financial institution of such behavior. Although a significant number of the rules and regulations mandated by the Dodd-Frank Act have been finalized, many of the new requirements have yet to be implemented and will likely be subject to implementing regulations over the course of several years.Given the uncertainty associated with the manner in which the provisions of the Dodd-Frank Act will be implemented by the various regulatory agencies, the full extent of the impact such requirements will have on the operations of the Company and the Bank is unclear.The changes resulting from the Dodd-Frank Act may affect the profitability of business activities, require changes to certain business practices, impose more stringent capital requirements, liquidity and leverage ratio requirements, or otherwise adversely affect the business of the Company and the Bank.These changes may also require the Company to invest significant management attention and resources to evaluate and make necessary changes to comply with new statutory and regulatory requirements. The Company Bank Holding Company Act.In order to acquire the shares of Valley Bank and thereby become a bank holding company within the meaning of the Bank Holding Company Act, we were required to obtain approval from, and register as a bank holding company, with the Federal Reserve Board (the “Board”), and are subject to ongoing regulation, supervision and examination by the Board.As a condition to its approval, the Board required that we agree that we would obtain approval of the Federal Reserve Bank of Richmond prior to incurring any indebtedness.We are required to file with the Board periodic and annual reports and other information concerning our business operations and those of our subsidiaries.In addition, the Bank Holding Company Act requires a bank holding company to obtain Board approval before it acquires, directly or indirectly, ownership or control of any voting shares of a second or subsequent bank if, after such acquisition, it would own or control more than 5% of such shares, unless it already owns or controls a majority of such voting shares.Board approval must also be obtained before a bank holding company acquires all or substantially all of the assets of another bank or merges or consolidates with another bank holding company.Any acquisition by a bank holding company of more than 5% of the voting shares, or of all or substantially all of the assets, of a bank located in another state may not be approved by the Board unless such acquisition is specifically authorized by the laws of that second state. A bank holding company is prohibited under the Bank Holding Company Act, with limited exceptions, from acquiring or obtaining direct or indirect ownership or control of more than 5% of the voting shares of any company that is not a bank, or from engaging in any activities other than those of banking or of managing or controlling banks or furnishing services to or performing services for its subsidiaries.An exception to these prohibitions permits a bank holding company to engage in, or acquire an interest in a company which engages in, activities which the Board, after due notice and opportunity for hearing by regulation or order, has determined is so closely related to banking or to managing or controlling banks as to be proper incident thereto.A number of such activities have been determined by the Board to be permissible, including servicing loans, performing certain data processing services, and acting as a fiduciary, investment or financial advisor. A bank holding company may not, without providing notice to the Board, purchase or redeem its own stock if the gross consideration to be paid, when added to the net consideration paid by the Company for all purchases or redemptions by the Company of its equity securities within the preceding 12 months, will equal 10% or more of the Company’s consolidated net worth, unless it meets the requirements of a well-capitalized and managed organization. Source of Strength. Federal Reserve policy has historically required bank holding companies to act as a source of financial and managerial strength to their subsidiary banks. The Dodd-Frank Act codified this policy as a statutory requirement. The federal bank regulatory agencies must still issue regulations to implement the source of strength provisions of the 10 Table of Contents Dodd-Frank Act. Under this requirement, the Company is expected to commit resources to support the Bank, including at times when the Company may not be in a financial position to provide such resources. Any capital loans by a bank holding company to any of its subsidiary banks are subordinate in right of payment to depositors and to certain other indebtedness of such subsidiary banks. In the event of a bank holding company’s bankruptcy, any commitment by the bank holding company to a federal bank regulatory agency to maintain the capital of a subsidiary bank will be assumed by the bankruptcy trustee and entitled to priority of payment. Safety and Soundness. There are a number of obligations and restrictions imposed on bank holding companies and their subsidiary banks by law and regulatory policy that are designed to minimize potential loss to the depositors of such depository institutions and the Federal Deposit Insurance Corporation (“FDIC”) insurance fund in the event of a depository institution default. For example, under the Federal Deposit Insurance Company Improvement Act of 1991, to avoid receivership of an insured depository institution subsidiary, a bank holding company is required to guarantee the compliance of any subsidiary bank that may become “undercapitalized” with the terms of any capital restoration plan filed by such subsidiary with its appropriate federal bank regulatory agency up to the lesser of (i) an amount equal to 5% of the institution’s total assets at the time the institution became undercapitalized, or (ii) the amount that is necessary (or would have been necessary) to bring the institution into compliance with all applicable capital standards as of the time the institution fails to comply with such capital restoration plan. Under the Federal Deposit Insurance Act (“FDIA”), the federal bank regulatory agencies have adopted guidelines prescribing safety and soundness standards. These guidelines establish general standards relating to internal controls and information systems, internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth and compensation, fees and benefits. In general, the guidelines require, among other things, appropriate systems and practices to identify and manage the risk and exposures specified in the guidelines. Gramm-Leach-Bliley Act.The Gramm-Leach Bliley Act (the “GLB Act”) allows a bank holding company or other company to certify its status as a financial holding company, thereby allowing such company to engage in activities that are financial in nature, that are incidental to such activities, or are complementary to such activities.The GLB Act enumerates certain activities deemed financial in nature such as underwriting insurance or acting as an insurance principal, agent or broker; underwriting; dealing in or making markets in securities; and engaging in merchant banking under certain restrictions.It also authorizes the Federal Reserve to determine by regulation what other activities are financial in nature, or incidental or complementary thereto. The Company meets all of the requirements to become a financial holding company, but currently has not made an election with the Federal Reserve to become a financial holding company. Capital Requirements. The Federal Reserve imposes certain capital requirements on bank holding companies under the BHCA, including a minimum leverage ratio and a minimum ratio of “qualifying” capital to risk-weighted assets. These requirements are described below under “The Bank – Capital Requirements”. Subject to its capital requirements and certain other restrictions, the Company is able to borrow money to make a capital contribution to the Bank, and such loans may be repaid from dividends paid by the Bank to the Company. The Bank General.Our subsidiary, Valley Bank, is a state bank and member of the Federal Reserve System.The Federal Reserve and the Virginia Bureau of Financial Institutions regulate and monitor all significant aspects of our operations.The Federal Reserve requires quarterly reports on our financial condition, and we receive periodic examinations from both federal and state regulators.The cost of complying with these regulations and reporting requirements can be significant.In addition, some of these regulations, such as restrictions on the ability to pay dividends, impact investors directly. For member banks like Valley Bank, the Federal Reserve has the authority to prevent the continuance or development of unsound and unsafe banking practices and to approve conversions, mergers and consolidation.Obtaining regulatory approval of these transactions can be expensive, time consuming, and ultimately may not be successful.We are required to have prior regulatory approval to open any additional banking offices.This approval takes into account a number of factors, including, among others, adequate Bank capital to support additional expansion and a finding that public interest will be served by such expansion.While we plan to seek regulatory approval to establish additional banking offices, there can be no assurance when, or if, we will be permitted to so expand. 11 Table of Contents As a member of the Federal Reserve, the Bank is also required to comply with rules that restrict preferential loans by the Bank to “insiders”.We are required to keep information on loans to principal shareholders and executive officers, and prohibit certain director and officer interlocks between financial institutions.Our loan operations, particularly for consumer and residential real estate loans, are also subject to numerous legal requirements as are our deposit activities.In addition to regulatory compliance costs, these laws may create the risk of liability to us for noncompliance. Dividends. The Company is a legal entity separate and distinct from the Bank.The majority of the Company’s revenues are from dividends paid to the Company by the Bank.The amount of cash dividends we are permitted to pay to shareholders is limited by federal and state law, regulation and policy applicable to the Company and the Bank and will depend upon our earnings, capital position and the Bank’s ability to pay dividends to us.Virginia law imposes restrictions on the ability of all banks chartered under Virginia law to pay dividends.Under Virginia law, no dividend may be declared or paid that would impair a bank’s paid-in capital, and payments must be paid from retained earnings.Virginia banking regulators and the Federal Reserve have the general authority to limit dividends we pay. Under current supervisory practice, prior approval of the Federal Reserve is required if cash dividends declared in any given year exceed the total of its net profits for such year, plus its retained net profits for the preceding two years.In addition, we may not pay a dividend in an amount greater than our undivided profits on hand after deducting current losses and bad debts.For this purpose, bad debts are generally defined to include the principal amount of all loans which are in arrears with respect to interest by six months or more, unless such loans are fully secured and in the process of collection.Federal law further provides that no insured depository institution may make any capital distribution (which would include a cash dividend) if, after making the distribution, the institution would not satisfy one or more of its minimum capital requirements. The Federal Reserve also has issued guidelines that bank holding companies should inform and consult with the Federal Reserve in advance of declaring or paying a dividend that exceeds earnings for the period for which the dividend is being paid or that could result in a material adverse change to the organization’s capital structure. In addition, we are subject to restrictions on our ability to pay common stock dividends as a result of our participation in the Capital Purchase Program.See the “Dividends” section under Item 5 for more information. Capital Requirements. The Federal Reserve and the other federal banking agencies have issued risk-based and leverage capital guidelines applicable to U. S. banking organizations. In addition, those regulatory agencies may from time to time require that a banking organization maintain capital above the minimum levels because of its financial condition or actual or anticipated growth. Under the risk-based capital requirements of the Federal Reserve, the Company and the Bank are required to maintain a minimum ratio of total capital to risk-weighted assets of at least 8.0%. At least half of the total capital is required to be “Tier 1 capital,” which consists principally of common and certain qualifying preferred shareholders’ equity (including grandfathered trust preferred securities), less certain intangibles and other adjustments. The remainder (“Tier 2 capital”) consists of a limited amount of subordinated and other qualifying debt (including certain hybrid capital instruments) and a limited amount of the general loan loss allowance. The Tier 1 and total capital to risk-weighted asset ratios of the Company were 13.51% and 14.77%, respectively, as of December 31, 2012, thus exceeding the minimum requirements. The Tier 1 and total capital to risk-weighted asset ratios of the Bank were 13.21% and 14.46%, respectively, as of December 31, 2012, also exceeding the minimum requirements. Each of the federal regulatory agencies has established a minimum leverage capital ratio of Tier 1 capital to average adjusted assets (“Tier 1 leverage ratio”). These guidelines provide for a minimum Tier 1 leverage ratio of 4% for banks and bank holding companies that meet certain specified criteria, including having the highest regulatory examination rating and are not contemplating significant growth or expansion. As of December 31, 2012, the Tier 1 leverage ratios of the Company and the Bank were 10.30% and 10.07%, respectively, well above the minimum requirements. The guidelines also provide that banking organizations experiencing internal growth or making acquisitions will be expected to maintain strong capital positions substantially above the minimum supervisory levels without significant reliance on intangible assets. 12 Table of Contents Deposit Insurance. Substantially all of the deposits of the Bank are insured up to applicable limits by the Deposit Insurance Fund (“DIF”) of the FDIC and are subject to deposit insurance assessments to maintain the DIF. The deposit insurance assessment base is calculated as average total assets minus average tangible equity, pursuant to a rule issued by the FDIC as required by the Dodd-Frank Act. The FDIA, as amended by the Federal Deposit Insurance Reform Act and the Dodd-Frank Act, requires the FDIC to set a ratio of deposit insurance reserves to estimated insured deposits of at least 1.35%. The FDIC utilizes a risk-based assessment system that imposes insurance premiums based upon a risk matrix that takes into account a bank’s capital level and supervisory rating. Transactions with Affiliates.Pursuant to Sections 23A and 23B of the Federal Reserve Act and Regulation W, the authority of the Bank to engage in transactions with related parties or “affiliates” or to make loans to insiders is limited. Loan transactions with an affiliate generally must be collateralized and certain transactions between the Bank and its affiliates, including the sale of assets, the payment of money or the provision of services, must be on terms and conditions that are substantially the same, or at least as favorable to the Bank, as those prevailing for comparable nonaffiliated transactions. In addition, the Bank generally may not purchase securities issued or underwritten by affiliates. Loans to executive officers, directors or to any person who directly or indirectly, or acting through or in concert with one or more persons, owns, controls or has the power to vote more than 10% of any class of voting securities of a bank (a “10% Shareholders”), are subject to Sections 22(g) and 22(h) of the Federal Reserve Act and their corresponding regulations (Regulation O) and Section 13(k) of the Exchange Act relating to the prohibition on personal loans to executives (which exempts financial institutions in compliance with the insider lending restrictions of Section 22(h) of the Federal Reserve Act). Among other things, these loans must be made on terms substantially the same as those prevailing on transactions made to unaffiliated individuals and certain extensions of credit to those persons must first be approved in advance by a disinterested majority of the entire board of directors. Section 22(h) of the Federal Reserve Act prohibits loans to any of those individuals where the aggregate amount exceeds an amount equal to 15% of an institution’s unimpaired capital and surplus plus an additional 10% of unimpaired capital and surplus in the case of loans that are fully secured by readily marketable collateral, or when the aggregate amount on all of the extensions of credit outstanding to all of these persons would exceed the Bank’s unimpaired capital and unimpaired surplus. Section 22(g) of the Federal Reserve Act identifies limited circumstances in which the Bank is permitted to extend credit to executive officers. Prompt Corrective Action. Immediately upon becoming “undercapitalized,” a depository institution becomes subject to the provisions of Section 38 of the FDIA, which: (i) restrict payment of capital distributions and management fees; (ii) require that the appropriate federal banking agency monitor the condition of the institution and its efforts to restore its capital; (iii) require submission of a capital restoration plan; (iv) restrict the growth of the institution’s assets; and (v) require prior approval of certain expansion proposals. The appropriate federal banking agency for an undercapitalized institution also may take any number of discretionary supervisory actions if the agency determines that any of these actions is necessary to resolve the problems of the institution at the least possible long-term cost to the DIF, subject in certain cases to specified procedures. These discretionary supervisory actions include: (i) requiring the institution to raise additional capital; (ii) restricting transactions with affiliates; (iii) requiring divestiture of the institution or the sale of the institution to a willing purchaser; and (iv) any other supervisory action that the agency deems appropriate. These and additional mandatory and permissive supervisory actions may be taken with respect to significantly undercapitalized and critically undercapitalized institutions. The Bank meets the definition of being “well capitalized” as of December 31, 2012. Community Reinvestment Act. The Bank is subject to the requirements of the Community Reinvestment Act of 1977. The CRA imposes on financial institutions an affirmative and ongoing obligation to meet the credit needs of the local communities, including low and moderate income neighborhoods. If the Bank receives a rating from the Federal Reserve of less than satisfactory under the CRA, restrictions on operating activities would be imposed. The Bank currently has a “satisfactory” CRA rating. Privacy Legislation.Several recent regulations issued by federal banking agencies also provide new protections against the transfer and use of customer information by financial institutions.A financial institution must provide to its customers information regarding its policies and procedures with respect to the handling of customers’ personal information.Each institution must conduct an internal risk assessment of its ability to protect customer information.These privacy 13 Table of Contents provisions generally prohibit a financial institution from providing a customer’s personal financial information to unaffiliated parties without prior notice and approval from the customer. US Patriot Act of 2001.In October 2001, the USA Patriot Act of 2001 (“Patriot Act”) was enacted in response to the September 11, 2001 terrorist attacks in New York, Pennsylvania and Northern Virginia.The Patriot Act is intended to strengthen U.S. law enforcement and the intelligence communities’ abilities to work cohesively to combat terrorism.The continuing impact on financial institutions of the Patriot Act and related regulations and policies is significant and wide ranging.The Patriot Act contains sweeping anti-money laundering and financial transparency laws, and imposes various regulations, including standards for verifying customer identification at account opening, and rules to promote cooperation among financial institutions, regulators, and law enforcement entities to identify persons who may be involved in terrorism or money laundering. Consumer Laws and Regulations. The Bank is also subject to certain consumer laws and regulations issued thereunder that are designed to protect consumers in transactions with banks. These laws include the Truth in Lending Act, the Truth in Savings Act, the Electronic Funds Transfer Act, the Expedited Funds Availability Act, the Equal Credit Opportunity Act, Real Estate Settlement Procedures Act, Home Mortgage Disclosure Act, the Fair Credit Reporting Act, and the Fair Housing Act, among others. The laws and related regulations mandate certain disclosure requirements and regulate the manner in which financial institutions transact business with customers. The Bank must comply with the applicable provisions of these consumer protection laws and regulations as part of its ongoing customer relations. Incentive Compensation. In June 2010, the federal banking agencies issued comprehensive final guidance on incentive compensation policies intended to ensure that the incentive compensation policies of financial institutions do not undermine the safety and soundness of such institutions by encouraging excessive risk-taking. The Interagency Guidance on Sound Incentive Compensation Policies, which covers all employees that have the ability to materially affect the risk profile of a financial institutions, either individually or as part of a group, is based upon the key principles that a financial institution’s incentive compensation arrangements should (i) provide incentives that do not encourage risk-taking beyond the institution’s ability to effectively identify and manage risks, (ii) be compatible with effective internal controls and risk management, and (iii) be supported by strong corporate governance, including active and effective oversight by the financial institution’s board of directors. The Federal Reserve will review, as part of the regular, risk-focused examination process, the incentive compensation arrangements of financial institutions, such as the Company, that are not “large, complex banking organizations.” These reviews will be tailored to each financial institution based on the scope and complexity of the institution’s activities and the prevalence of incentive compensation arrangements. The findings of the supervisory initiatives will be included in reports of examination. Deficiencies will be incorporated into the institution’s supervisory ratings, which can affect the institution’s ability to make acquisitions and take other actions. Enforcement actions may be taken against a financial institution if its incentive compensation arrangements, or related risk-management control or governance processes, pose a risk to the institution’s safety and soundness and the financial institution is not taking prompt and effective measures to correct the deficiencies. At December 31, 2012, the Company had not been made aware of any instances of non-compliance with the new guidance. United States Treasury Department Oversight.In October 2008, the United States Treasury Department, the Federal Reserve Board, and the Federal Deposit Insurance Corporation jointly announced the Capital Purchase Program pursuant to the Emergency Economic Stabilization Act of 2008 (“EESA”)to address instability in the financial markets.We applied for additional capital in the form of preferred stock with associated common stock warrants, and were approved for $16.0 million in additional capital.We received this capital on December 12, 2008.On February 17, 2009, President Obama signed into law the American Recovery and Reinvestment Act of 2009 (“ARRA”) that modified many previously established provisions of the EESA.On June 15, 2009, the Treasury issued regulations implementing the executive compensation and corporate governance standards applicable to Capital Purchase Program participants.These standards require, among other things, restrictions on bonuses and severance payments to certain executive officers, periodic risk assessments by the Compensation Committee, the implementation of “clawback” policies with respect to certain bonuses, the prohibition of tax gross-ups, enhanced compensation disclosure and an annual shareholders “say on pay” proposal.These regulations and their implementation may change in the future.Until we repay the investment by the United States Treasury Department under the Capital Purchase Program, we will be subject to these regulations. 14 Table of Contents Effect of Governmental Monetary Policies The Company’s operations are affected not only by general economic conditions but also by the policies of various regulatory authorities. In particular, the Federal Reserve regulates money and credit conditions and interest rates to influence general economic conditions. These policies have a significant impact on overall growth and distribution of loans, investments and deposits; they affect interest rates charged on loans or paid for time and savings deposits. Federal Reserve monetary policies have had a significant effect on the operating results of commercial banks, including the Company, in the past and are expected to do so in the future. Filings with the SEC The Company files annual, quarterly, and other reports under the Securities Exchange Act of 1934 with the SEC.These reports and this Form 10-K are posted and available at no cost on the Company’s on our website as soon as reasonably practicable after such material is electronically filed with, or furnished to the Securities and Exchange Commission (SEC).The Company and the Bank maintain a website at www.myvalleybank.com.After accessing the website, the filings are available upon selecting the Shareholder Information menu items.The contents of the website are not incorporated into this report or into the Company’s other filings with the SEC.The Company’s filings are also available through the SEC’s website at www.sec.gov. ITEM 1A.RISK FACTORS. We are subject to various risks, including the risks described below.The trading price of our common stock could decline due to any of these risks, and investors may lose some or all of any investment.You should carefully read the risks described below before you decide to buy any of our common stock.Our business, prospects, financial condition, and results of operations could be harmed by any one of these risks or additional risks not presently known or that we currently deem immaterial. Risks Related to the Company’s Business The Company’s business may be adversely affected by conditions in the financial markets and economic conditions generally. The community banking industry is directly affected by national, regional, and local economic conditions. Although economic conditions showed some signs of improvement in 2012, certain sectors, such as real estate, remain weak and unemployment remains high. Local governments and many businesses are still experiencing difficulty as a result of the recent economic downturn and protracted recovery. Management allocates significant resources to mitigate and respond to risks associated with the current volatile economic conditions, however, such conditions cannot be predicted or controlled. Therefore, such conditions, including a flatter yield curve and extended low interest rates, could adversely affect the credit quality of the Company’s loans, and/or the Company’s results of operations and financial condition. The Company’s financial performance is dependent on the business environment in the markets where the Company operates—in particular, the ability of borrowers to pay interest on and repay principal of outstanding loans and the value of collateral securing those loans, as well as demand for loans and other products and services the Company offers. While general economic conditions in Virginia and the U.S. continued to improve in 2012, there can be no assurance that this improvement will continue. The Company’s allowance for loan losses may prove to be insufficient to absorb losses in its loan portfolio. Like all financial institutions, the Company maintains an allowance for loan losses to provide for loans that its borrowers may not repay in their entirety. The Company believes that it maintains an allowance for loan losses at a level adequate to absorb probable losses inherent in the loan portfolio as of the corresponding balance sheet date and in compliance with applicable accounting and regulatory guidance. However, the allowance for loan losses may not be sufficient to cover actual loan losses and future provisions for loan losses could materially and adversely affect the Company’s operating results. The Company continues to have an elevated level of potential problem loans in its loan portfolio with higher than normal risk. The Company expects to receive more frequent requests from borrowers to modify loans. Accounting measurements related to impairment and the loan loss allowance require significant estimates that are subject to uncertainty and changes relating to new information and changing circumstances. The significant uncertainties surrounding the Company’s borrowers’ abilities to execute their business models successfully through changing economic environments, competitive challenges and other factors complicate the Company’s estimates of the risk of loss and 15 Table of Contents amount of loss on any loan. Because of the degree of uncertainty and susceptibility of these factors to change, the actual losses may vary from current estimates. The Company expects fluctuations in the loan loss provisions due to the uncertain economic conditions. The Company’s banking regulators, as an integral part of their examination process, periodically review the allowance for loan losses and may require the Company to increase its allowance for loan losses by recognizing additional provisions for loan losses charged to expense, or to decrease the allowance for loan losses by recognizing loan charge-offs, net of recoveries. Any such required additional provisions for loan losses or charge-offs could have a material adverse effect on the Company’s financial condition and results of operations. The Company’s concentration in loans secured by real estate may adversely affect earnings due to changes in the real estate markets. The Company offers a variety of secured loans, including commercial lines of credit, commercial term loans, real estate, construction, home equity, consumer, and other loans. Many of the Company’s loans are secured by real estate (both residential and commercial) in the Company’s market areas. A major change in the real estate markets, resulting in deterioration in the value of this collateral, or in the local or national economy, could adversely affect borrowers’ ability to pay these loans, which in turn could affect the Company. Risks of loan defaults and foreclosures are unavoidable in the banking industry; the Company tries to limit its exposure to these risks by monitoring extensions of credit carefully. The Company cannot fully eliminate credit risk; thus, credit losses will occur in the future. Additionally, changes in the real estate market also affect the value of foreclosed assets and, therefore, additional losses may occur when management determines it is appropriate to sell the assets. The Company’s credit standards and its on-going credit assessment processes might not protect it from significant credit losses. The Company assumes credit risk by virtue of making loans and leases and extending loan commitments and letters of credit. The Company manages credit risk through a program of underwriting standards, the review of certain credit decisions and a continuous quality assessment process of credit already extended. The Company’s exposure to credit risk is managed through the use of consistent underwriting standards that emphasize local lending while avoiding highly leveraged transactions as well as excessive industry and other concentrations. The Company’s credit administration function employs risk management techniques to help ensure that problem loans and leases are promptly identified. While these procedures are designed to provide the Company with the information needed to implement policy adjustments where necessary and to take appropriate corrective actions, there can be no assurance that such measures will be effective in avoiding undue credit risk. Nonperforming assets take significant time to resolve and adversely affect the Company’s results of operations and financial condition. The Company’s nonperforming assets adversely affect its net income in various ways. Until economic and market conditions stabilize, the Company expects to continue to incur additional losses relating to volatility in nonperforming loans. The Company does not record interest income on non-accrual loans, which adversely affects its income and increases loan administration costs. When the Company receives collateral through foreclosures and similar proceedings, it is required to mark the related loan to the then fair market value of the collateral less estimated selling costs, which may result in a loss. An increase in the level of nonperforming assets also increases the Company’s risk profile and may affect the capital levels regulators believe are appropriate in light of such risks. The Company utilizes various techniques such as workouts, restructurings, and loan sales to manage problem assets. Increases in or negative adjustments in the value of these problem assets, the underlying collateral, or in the borrowers’ performance or financial condition, could adversely affect the Company’s business, results of operations and financial condition. In addition, the resolution of nonperforming assets requires significant commitments of time from management and staff, which can be detrimental to the performance of their other responsibilities, including origination of new loans. There can be no assurance that the Company will avoid further increases in nonperforming loans in the future. Changes in interest rates could adversely affect the Company’s income and cash flows. The Company’s income and cash flows depend to a great extent on the difference between the interest rates earned on interest-earning assets, such as loans and investment securities, and the interest rates paid on interest-bearing liabilities, such as deposits and borrowings. These rates are highly sensitive to many factors beyond the Company’s control, 16 Table of Contents including general economic conditions and the policies of the Federal Reserve and other governmental and regulatory agencies. Changes in monetary policy, including changes in interest rates, will influence the origination of loans, the prepayment of loans, the purchase of investments, the generation of deposits, and the rates received on loans and investment securities and paid on deposits or other sources of funding. The impact of these changes may be magnified if the Company does not effectively manage the relative sensitivity of its assets and liabilities to changes in market interest rates. In addition, the Company’s ability to reflect such interest rate changes in pricing its products is influenced by competitive pressures. Fluctuations in these areas may adversely affect the Company and its shareholders. The Bank is often at a competitive disadvantage in managing its costs of funds compared to the large regional, super-regional, or national banks that have access to the national and international capital markets. The Company generally seeks to maintain a neutral position in terms of the volume of assets and liabilities that mature or re-price during any period so that it may reasonably maintain its net interest margin; however, interest rate fluctuations, loan prepayments, loan production, deposit flows, and competitive pressures are constantly changing and influence the ability to maintain a neutral position. Generally, the Company’s earnings will be more sensitive to fluctuations in interest rates depending upon the variance in volume of assets and liabilities that mature and re-price in any period. The extent and duration of the sensitivity will depend on the cumulative variance over time, the velocity and direction of changes in interest rates, shape and slope of the yield curve, and whether the Company is more asset sensitive or liability sensitive. Accordingly, the Company may not be successful in maintaining a neutral position and, as a result, the Company’s net interest margin may be affected. The Company faces substantial competition that could adversely affect the Company’s growth and/or operating results. The Company operates in a competitive market for financial services and faces intense competition from other financial institutions both in making loans and attracting deposits which can greatly affect pricing for our products and services. The Company’s primary competitors include community, regional, and national banks as well as credit unions and mortgage companies. Many of these financial institutions have been in business for many years, are significantly larger, have established customer bases and have greater financial resources and higher lending limits. In addition, credit unions are exempt from corporate income taxes, providing a significant competitive pricing advantage. Accordingly, some of the Company’s competitors in its market have the ability to offer products and services that it is unable to offer or to offer at more competitive rates. The Company’s operations may be adversely affected by cyber security risks. In the ordinary course of business, the Company collects and stores sensitive data, including proprietary business information and personally identifiable information of its customers and employees in systems and on networks. The secure processing, maintenance and use of this information is critical to operations and the Company’s business strategy. The Company has invested in accepted technologies, and continually reviews processes and practices that are designed to protect its networks, computers and data from damage or unauthorized access. Despite these security measures, the Company’s computer systems and infrastructure may be vulnerable to attacks by hackers or breached due to employee error, malfeasance or other disruptions. A breach of any kind could compromise systems and the information stored there could be accessed, damaged or disclosed. A breach in security could result in legal claims, regulatory penalties, disruption in operations, and damage to the Company’s reputation, which could adversely affect our business. The Company’s exposure to operational, technological and organizational risk may adversely affect the Company. Similar to other financial institutions, the Company is exposed to many types of operational and technological risk, including reputation, legal, and compliance risk. The Company’s ability to grow and compete is dependent on its ability to build or acquire the necessary operational and technological infrastructure and to manage the cost of that infrastructure while it expands. Similar to other financial institutions, operational risk can manifest itself in many ways, such as errors related to failed or inadequate processes, faulty or disabled computer systems, fraud by employees or persons outside of the Company, and exposure to external events. The Company is dependent on its operational infrastructure to help manage these risks. From time to time, it may need to change or upgrade its technology infrastructure. The Company may experience disruption, and it may face additional exposure to these risks during the course of making such changes. Our operations depend upon third party vendors that perform services for us. We outsource many of our operating and banking functions, including our data processing function, our item processing and the interchange and transmission services for our ATM network.As such, our success and our ability to expand our operations depend on the services provided by these third parties.Disputes with these third parties can adversely affect our operations.We may not be able to engage appropriate vendors to adequately service our needs, and the vendors that we engage may not be able to perform successfully. 17 Table of Contents We depend on the services of our key personnel, and a loss of any of those personnel may disrupt our operations and result in reduced revenues. Our success depends upon the continued service of our senior management team and upon our ability to attract and retain qualified financial services personnel.Competition for qualified employees is intense.In our experience, it can take a significant period of time to identify and hire personnel with the combination of skills and attributes required in carrying out our strategy.If we lose the services of our key personnel, or are unable to attract additional qualified personnel, our business, financial condition, results of operations and cash flows could be materially adversely affected. We are subject to executive compensation restrictions because of our participation in the Treasury’s Capital Purchase Program. We are subject to TARP rules and standards governing executive compensation, which generally apply to our Chief Executive Officer, Chief Financial Officer, and the three next most highly compensated senior executive officers, as well as a number of other employees.The standards include (i) a requirement to recover any bonus payment to senior executive officers or certain other employees if payment was based on materially inaccurate financial statements or performance metric criteria; (ii) a prohibition on making any golden parachute payments to senior executive officers and certain other employees; (iii) a prohibition on paying or accruing any bonus payment to certain employees, except as otherwise permitted by the rules; (iv) a prohibition on maintaining any plan for senior executive officers that encourage such officers to take unnecessary and excessive risks that threaten the Company’s value; (v) a prohibition on maintaining any employee compensation plan that encourages the manipulation of reported earnings to enhance the compensation of any employee; and (vi) a prohibition on providing tax gross-ups to senior executive officers and other employees.These restrictions and standards could limit our ability to recruit and retain executives. Legislative or regulatory changes or actions, or significant litigation, could adversely affect the Company or the businesses in which the Company is engaged. The Company is subject to extensive state and federal regulation, supervision and legislation that govern almost all aspects of its operations. Laws and regulations change from time to time and are primarily intended for the protection of consumers, depositors, and the FDIC’s DIF. The impact of any changes to laws and regulations or other actions by regulatory agencies may negatively affect the Company or its ability to increase the value of its business. Such changes could include higher capital requirements, increased insurance premiums, increased compliance costs, reductions of non-interest income and limitations on services that can be provided. Actions by regulatory agencies or significant litigation against the Company could cause it to devote significant time and resources to defend itself and may lead to liability or penalties that materially affect the Company and its shareholders. Future changes in the laws or regulations or their interpretations or enforcement could be materially adverse to the Company and its shareholders. The Dodd-Frank Act substantially changes the regulation of the financial services industry and it could have a material adverse effect upon the Company. The Dodd-Frank Act provides wide-ranging changes in the way banks and financial services firms generally are regulated and is likely to affect the way the Company and its customers and counterparties do business with each other. Among other things, it requires increased capital and regulatory oversight for banks and their holding companies, changes the deposit insurance assessment system, changes responsibilities among regulators, establishes the new Consumer Financial Protection Bureau, makes various changes in the securities laws and corporate governance that affect public companies, including the Company. The Dodd-Frank Act also requires numerous studies and regulations related to its implementation. The Company is evaluating the effects of the Dodd-Frank Act, together with implementing the regulations that have been proposed and adopted. The effects of the Dodd-Frank Act and the resulting rulemaking cannot be predicted, but could have an adverse effect on the Company’s results of operation and financial condition. 18 Table of Contents The Company relies upon independent appraisals to determine the value of the real estate which secures a significant portion of its loans, and the values indicated by such appraisals may not be realizable if the Company is forced to foreclose upon such loans. A significant portion of the Company’s loan portfolio consists of loans secured by real estate. The Company relies upon independent appraisers to estimate the value of such real estate. Appraisals are only estimates of value and the independent appraisers may make mistakes of fact or judgment that adversely affect the reliability of their appraisals. In addition, events occurring after the initial appraisal may cause the value of the real estate to increase or decrease. As a result of any of these factors, the real estate securing some of the Company’s loans may be more or less valuable than anticipated at the time the loans were made. If a default occurs on a loan secured by real estate that is less valuable than originally estimated, the Company may not be able to recover the outstanding balance of the loan. Changes in accounting standards could impact reported earnings. The authorities that promulgate accounting standards, including the FASB, SEC, and other regulatory authorities, periodically change the financial accounting and reporting standards that govern the preparation of the Company’s consolidated financial statements. These changes are difficult to predict and can materially impact how the Company records and reports its financial condition and results of operations. In some cases, the Company could be required to apply a new or revised standard retroactively, resulting in the restatement of financial statements for prior periods. Such changes could also require the Company to incur additional personnel or technology costs. Our legal lending limit may limit our growth. We are limited in the amount we can lend to a single borrower by the amount of our capital.Generally, under current law, we may lend up to 15% of our unimpaired capital and surplus to any one borrower.As of December 31, 2012, we were permitted, by law, to lend approximately $12.9 million to any one borrower.However, we have set a “house lending limit” of approximately $9.0 million.This amount is significantly less than many of our competitors and may discourage potential borrowers who have credit needs in excess of our legal lending limit from doing business with us.Our legal lending limit also impacts the efficiency of our lending operation because it tends to lower our average loan size, which means we have to generate a higher number of transactions to achieve the same portfolio volume.We can accommodate larger loans by selling participations in those loans to other financial institutions, but this strategy is not always efficient or always available.We may not be able to attract or maintain clients seeking larger loans or may not be able to sell participations in such loans on terms we consider favorable. Risks Related to the Company’s Securities The Series A Preferred Stock reduces both net income available to our common shareholders and earnings per common share. On December 12, 2008 we closed on our agreement with the U.S. Treasury to participate in the CPP.As a part of that program, we issued 16,019 shares of Series A Preferred Stock to the U.S. Treasury, of which 12,819 shares are currently outstanding.During the period the shares of our Series A Preferred Stock are outstanding, no dividends may be paid on our common stock unless all preferred dividends have been paid in full.The dividends declared on shares of our Series A Preferred Stock will reduce the net income available to common shareholders and our earnings per common share.Additionally, warrants to purchase our common stock issued to the Treasury, in conjunction with the issuance of the Series A Preferred Stock, may result in dilution to our earnings per common share.The shares of our Series A Preferred Stock will also receive preferential treatment in the event of our liquidation or dissolution.See Note 18 of the Consolidated Financial Statements. Holders of the Series A Preferred Stock may, under certain circumstances, have the right to elect two directors to our board of directors. As of December 31, 2012, we are current on our preferred dividends.However, in the event that we fail to pay dividends on the Series A Preferred Stock for an aggregate of six quarterly dividend periods or more, the authorized number of directors then constituting our board of directors may be increased by two.Holders of the Series A Preferred Stock, together with the holders of any outstanding parity stock with like voting rights, referred to as voting parity stock, voting as a single class, will be entitled to elect the two additional members of our board of directors, referred to as the preferred stock directors, at the next annual meeting (or at a special meeting called for the purpose of electing the preferred stock directors prior to the next annual meeting) and at each subsequent annual meeting until all accrued and unpaid dividends for all past dividend periods have been paid in full. 19 Table of Contents The securities purchase agreement between the Company and Treasury permits Treasury to impose additional restrictions on us retroactively. The securities purchase agreement we entered into with Treasury permits Treasury to unilaterally amend the terms of the securities purchase agreement to comply with any changes in federal statutes after the date of its execution.The American Recovery and Reinvestment Act (“ARRA”) imposed additional executive compensation limits on all current and future TARP recipients, including us, until we have repaid Treasury.These additional restrictions may impede our ability to attract and retain qualified executive officers.We may repay the Treasury at any time without penalty or requirement that additional capital be raised, subject to approval by the Federal Reserve.Additional unilateral changes in the securities purchase agreement could have a negative impact on our financial condition and results of operations. If we need additional capital in the future, we may not be able to obtain it on terms that are favorable.This could negatively affect our performance and the value of our common stock. We may need to raise additional capital in the future to support our growth and to maintain our capital levels.Our ability to raise capital through the sale of additional securities will depend primarily upon our financial condition and the condition of financial markets at that time.We may not be able to obtain additional capital in the amounts or on terms satisfactory to us.Our growth may be constrained if we are unable to raise additional capital as needed. We may in the future issue additional stock, any or all of which will dilute your percentage ownership and, possibly, the value of your shares. The Company is not restricted from issuing additional shares of common stock, including any securities that are convertible into or exchangeable for, or that represent the right to receive, shares of common stock. Issuances of a substantial number of shares of common stock, or the expectation that such issuances might occur, including in connection with acquisitions by the Company, could materially adversely affect the market price of the shares of the common stock and could be dilutive to shareholders. Because the Company’s decision to issue common stock in the future will depend on market conditions and other factors, it cannot predict or estimate the amount, timing or nature of possible future issuances of its common stock. Accordingly, the Company’s shareholders bear the risk that future issuances will reduce the market price of the common stock and dilute their stock holdings in the Company. There is a limited trading market for our common stock; it may be difficult to sell our shares after you have purchased them. Our common stock is currently listed on the NASDAQ Capital Market under the symbol “VYFC.”The volume of trading activity in our stock is relatively low when compared with larger companies listed on the NASDAQ Capital Market or other stock exchanges.There is no assurance that a more active and liquid trading market for the common stock will exist in the future.Consequently, shareholders may not be able to sell a substantial number of shares for the same price at which shareholders could sell a smaller number of shares.In addition, we cannot predict the effect, if any, that future sales of the Company’s common stock in the market, or the availability of shares of common stock for sale in the market, will have on the market price of the common stock.Sales of substantial amounts of common stock in the market, or the potential for large amounts of sales in the market, could cause the price of the Company’s common stock to decline, or reduce the Company’s ability to raise capital through future sales of common stock. The current economic conditions may cause volatility in the Company’s stock value. In the current economic environment, the value of publicly traded stocks in the financial services sector has been volatile. However, even in a more stable economic environment the value of the Company’s common stock can be affected by a variety of factors such as expected results of operations, actual results of operations, actions taken by shareholders, news or expectations based on the performance of others in the financial services industry and expected impacts of a changing regulatory environment. These factors not only impact the value of our stock but could also affect the liquidity of the stock given the Company’s size, geographical footprint, and industry. ITEM 1B.UNRESOVLED STAFF COMMENTS. The Company does not have any unresolved staff comments to report for the year ended December 31, 2012. 20 Table of Contents ITEM 2.PROPERTIES. Our main office is located in a seven-story office building at 36 Church Avenue, S.W., in downtown Roanoke, Virginia 24011, in which we lease six floors.The lease on all floors terminates on December 31, 2014 with options to renew for two additional five-year terms at the end of the December 31, 2014 extension period.The Company has entered into a land lease for its South Roanoke office. The land lease has an initial lease term of twenty-five years with the option to renew for two additional twenty-five year periods.The Company leases its Grandin Village office.The lease has an initial term of five years with the option to renew for four additional five year periods.We own our Starkey Road, Salem, Hershberger, Vinton, and Lewis Gale offices.The Company’s ninth branch office is currently under construction with an anticipated opening date of September 1, 2013.The Company leases its 419 Mortgage Office.The lease has an initial term of five years with the option to renew for five additional five-year periods. In the opinion of management of the Company, its properties are adequate for its current operations and adequately covered by insurance. ITEM 3.LEGAL PROCEEDINGS. In the normal course of business, the Company is involved in various legal proceedings.Management believes that the ultimate resolution of these proceedings will not have a material effect on the Company’s financial position, liquidity, or results of operations. ITEM 4.MINE SAFETY DISCLOSURES. None. PART II. ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market information. The Company is authorized to issue up to 10,000,000 shares of Common Stock, no par value, of which 4,792,361 shares were issued and outstanding and held of record by approximately 758 holders on the beneficial side and 406 shareholders on the registered side at March 1, 2013. The Common Stock is quoted under the symbol VYFC on the NASDAQ Capital Market.The quarterly high and low sales prices per share for the Common Stock as reported on NASDAQ during each quarter of the last two fiscal years and the common dividends declared during these periods were as follows: 3/31/12 6/30/12 9/30/12 12/31/12 3/31/11 6/30/11 9/30/11 12/31/11 High $ Low $ Dividends Declared $ On January 31, 2013, the Company’s Board of Directors declared a quarterly cash dividend in the amount of $0.035 per share, payable on March 1, 2013 to common shareholders of record February 15, 2013. Dividends.The amount of cash dividends we are permitted to pay to shareholders is limited by federal and state law, regulation and policy applicable to the Company and the Bank.See “Item 1. Business – Supervision and Regulation – The Bank – Dividends.”Additionally, the Series A Preferred Stock issuance completed to United States Treasury under the Capital Purchase Plan on December 12, 2008 is senior to the Company’s common stock. The Company is unable to pay any dividends on its common stock unless it is current in its dividend payments on the Series A Preferred Stock. The Company has the right to defer distributions on its Series A Preferred Stock for any period of time, during which time no dividends may be paid on its common stock. The Company is current in its dividend payments on the Series A Preferred Stock.The dividends declared on the Preferred Stock also will reduce the net income to common shareholders and the Company’s earnings per common share. 21 Table of Contents ITEM 6.SELECTED FINANCIAL DATA Selected Financial Data (in thousands except per share data) For the Year Net interest income $ Noninterest income Revenue, net of interest expense Noninterest expense Provision for loan losses Tax provision (benefit) ) Net income (loss) $ ) $ Preferred dividends and accretion of warrants 53 Net income (loss) to common shareholders $ ) $ Per Common Share Basic net income (loss) $ ) $ Diluted net income (loss) $ ) $ Cash dividends declared $ At Year-End Assets $ Securities Loans, gross Reserve for loan losses ) Deposits Securities under agreement to repurchase FHLB Borrowings Junior subordinated debentures Total shareholders’ equity Ratios Return on average assets % % % %) % Return on average equity % % % %) % Dividend payout ratio % % % %) % Average equity to average assets % 22 Table of Contents Operating Revenue The following table sets forth, for the two fiscal years ended December 31, 2012 and 2011, the percentage of total operating revenue contributed by each class of similar services which contributed 15 percent or more of total consolidated revenues of the Company during such periods. Period Class of Service % of Total Revenues December 31, 2012 Interest and fees on loans 73.88% December 31, 2011 Interest and fees on loans 75.57% ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is management’s discussion and analysis of the financial condition and results of operations of the Company as of and for the years ended December 31, 2012 and 2011. The purpose of this discussion is to focus on important factors affecting our financial condition and results of operations.The discussion should be read in conjunction with the audited consolidated financial statements and related notes to assist in the evaluation of our 2012 performance. Executive Overview Valley Financial Corporation, a Virginia corporation, is a bank holding company based in Roanoke, Virginia.Its principal subsidiary, Valley Bank, is also headquartered in Roanoke, Virginia.The Company’s core businesses include commercial banking, retail and small business banking, consumer lending, mortgage banking, and wealth management services.The Company has eight full-service financial centers serving the Roanoke Valley at December 31, 2012. The Company provides convenient financial services through multiple channels in its primary banking market.The Company has developed products and services designed to meet the needs of all consumers.The Company focuses on attracting and retaining customers through providing customer service that “Exceeds Expectations”.This strategy includes partnering with our clients while providing excellent service through branches that are open five days a week, automated teller machine (“ATM”) networks and telephone, internet and mobile banking. The Company’s lending strategy is to originate high credit quality, primarily secured, loans.The Company’s largest core lending business is its commercial real estate loan operation, which offers fixed and variable-rate loans and lines of credit secured by real estate properties.These loans are generally made on local properties or to local customers within our market. 2012 has been a very good year for Valley Financial Corporation and our shareholders.We produced a third consecutive year of record earnings, reinstated our quarterly cash dividend to our common stock shareholders and redeemed the first 10% of preferred stock held by the US Treasury through organic earnings.Additionally, we were successful in increasing our outstanding loans by over $33 million, or 7% over the prior year, a significant achievement given the state of the current economic environment.Select financial highlights are as follows: · Record net income of $6,489,000 and $1.14 per diluted share, producing a return on average total assets of 0.83% and annualized return on average shareholder’s equity of 10.31%. · Increase in loans outstanding of $33,367,000 or 7% over the prior year. · Increase in net interest margin of 18 basis points to 3.57% as compared to the 3.39% reported for 2011. · Noninterest income increased $1,281,000 or 32% as compared to the prior year.Excluding gains realized on sale of investments, noninterest income increased $1,107,000 or 37% for the year. · Excluding foreclosed asset expense (where OREO write-downs are recorded), noninterest expense increased just $299,000 or 2% when compared to the prior year.Total noninterest expense increased $1,333,000 or 7% in 2012 as compared to 2011. · Book value per share increased 12% from $9.29 to $10.38 year over year. At December 31, 2012, the Company’s total assets were $764.6 million, total loans stood at $542.0 million, total investments were $150.5 million, total deposits were $621.1 million and total shareholders' equity was $64.2 million. Compared with December 31, 2011, the Company’s total assets decreased $8.9 million or 1%, while total loans increased $33.4 million or 7% and total investments decreased $38.8 million or 20%.Additionally, deposits decreased by $9.6 million or 2% and total equity increased $4.1 million or 7%.While our total deposits have declined year over year, we are 23 Table of Contents quite pleased with the continued shift in our overall deposit mix to more transactional accounts.We achieved record annual growth in our noninterest bearing deposits of $22.7 million or 32% and ended the year at $94 million, prior to our deposit reclassification, representing roughly 15% of our total deposits.(See Deposits for further information on this deposit reclassification program).Our interest bearing and money market deposit accounts grew by $16.4 million.These increases were purposely offset by a decline of $48.7 million in certificates of deposit.These successful initiatives were the primary reasons for the significant increase in the Company’s net interest margin, as the Company’s average cost of funds during 2012 was 0.85%, down 32 basis points from the 1.17% reported last year, resulting in an increased net interest margin of 18 basis points to 3.57%. Additionally, we are quite pleased and encouraged by our 2012 loan growth as well as the strength and quality of our loan pipeline as we head into 2013. The Company’s risk based capital levels improved as well, and remain well above regulatory standards for well-capitalized banks.Tier 1 risk-based and total risk-based capital ratios were 13.5% and 14.8%, respectively, at December 31, 2012, improved from the 13.4% and 14.6% reported at December 31, 2011.While our 2013 business plan includes the continuation of the quarterly cash dividend to common stockholders and quarterly TARP redemption payments, we remain committed to maintaining a strong capital position and decisions by our Board to make future dividend and redemption payments will be made based upon continued earnings performance. Improving credit quality remains the primary focus of senior management.The Company’s ratio of non-performing assets as a percentage of total assets decreased 24 basis points to 4.20% as compared to the 4.44% reported at September 30, 2012; however, this ratio increased 58 basis points as compared to 3.62% one year earlier.In comparison to the prior year, nonaccrual loans have decreased by $1.5 million to $7.2 million; troubled debt restructurings have increased by $896,000 to $3.2 million; foreclosed assets have increased $4.3 million to $21.4 million and loans past due over 90 days and still accruing interest have increased $397,000 to $401,000.Our ratio of non-performing assets to total assets remains higher than desired.We implemented the first phase of a non-performing asset reduction strategy during the fourth quarter to position certain foreclosed assets for quick sale during the first half of 2013.As a result, we wrote down certain properties by a total of $1.4 million during the fourth quarter.These write-downs were determined by using liquidation factors of 25% - 35% based on the type of property and the date of the most recent appraisal (all of which had been appraised within the previous 12-month period) and were partially offset with $1.0 million in securities gains.The second and final phase of this strategy will entail the sales of these properties during the first half of 2013.We have already begun to see traction as we currently have five properties under contract at price levels that will not require any additional loss.We anticipate three of the five contracts to close during the first quarter of 2013 and the other two are currently scheduled to close prior to June 30, 2013. The ratio of allowance for loan losses (ALLL) as a percentage of total loans decreased from 1.90% at December 31, 2011 to 1.49% at December 31, 2012.The reduction in ALLL year over year is primarily the result of a reduction in the level of Watch-List loans and a reduction in the level of impaired loans as well as the reduction and stabilization of historical charge-offs during the 8 quarter look-back period used for the allowance determination.At December 31, 2012, the Company’s total reserves amounted to $8.1 million, of which $1.4 million are specific reserves on impaired loans and $6.7 million are general reserves to cover inherent risks in the loan portfolio based on the current economic environment.Total reserves represented 112% of the non-accrual loan balances as of December 31, 2012.We remain cautiously optimistic that asset quality will continue to improve and that our potential to achieve improved profitability will continue to be enhanced. Our business plan for 2013 is broad based and focused on improving asset quality metrics, maintaining a strong capital position to allow for continued quarterly dividend payments on preferred and common stock as well as continued quarterly TARP redemption payments, loan growth, continued core deposit gathering, maintaining and improving our net interest margin, and non-interest income growth primarily driven by our mortgage banking and wealth management divisions.Due to our higher than desired level of non-performing assets, we will be heavily focused on the execution of our non-performing asset reduction strategy, which began during the fourth quarter of 2012.Our business plan for 2013 also includes the construction of our ninth banking office which will expand our Roanoke MSA franchise to the fast-growing Route 460 East corridor and portions of Botetourt County. We anticipate this new office to open in late summer. As we look forward to the continued growth and success of our company, we must continue to focus on the four key constituencies we have identified as the keys to achieving our goals and objectives, those being: 24 Table of Contents · Our Shareholders · Our Employees · Our Customers · Our Community We remain committed to attracting and retaining employees who possess an unparalleled desire to achieve, who thrive in a banking environment that provides new challenges and opportunities, and who seek to take this institution to new heights. Our ability to continue to build strong and enduring relationships with our customers coupled with an ability to provide a “unique customer experience” will be, in our opinion, the differentiating factors. If we continue to be successful in these two key areas, we feel confident we can also deliver superior returns for our shareholders. Non-USGAAP Financial Measures The Company measures the net interest margin as an indicator of profitability. The net interest margin is calculated by dividing tax-equivalent net interest income by total average earning assets. Because a portion of interest income earned by the Company is nontaxable, the tax-equivalent net interest income is considered in the calculation of this ratio. Tax-equivalent net interest income is calculated by adding the tax benefit realized from interest income that is nontaxable to total interest income then subtracting total interest expense. The tax rate utilized in calculating the tax benefit for 2012 and 2011 is 34%. The reconciliation of tax-equivalent net interest income, which is not a measurement under Accounting Principles Generally Accepted in the United States (“USGAAP”), to net interest income, is reflected in the table below. In thousands Net interest income, non tax-equivalent $ $ Less: tax-exempt interest income ) ) Add: tax-equivalent of tax-exempt interest income Net interest income, tax-equivalent $ $ Critical Accounting Estimates General The Company’s financial statements are prepared in accordance with USGAAP and with general practices within the banking industry.In connection with the application of those principles, we have made judgments and estimates, which in the case of the determination of our allowance for loan losses, deferred tax assets, and foreclosed assets have been critical to the determination of our financial position and results of operations. Management considers accounting estimates to be critical to reported financial results if (i) the accounting estimate requires management to make assumptions about matters that are highly uncertain and (ii) different estimates that management reasonably could have used for the accounting estimate in the current period, or changes in the accounting estimate that are reasonably likely to occur from period to period, could have a material impact on the Company’s financial statements. Allowance for Loan Losses The Company considers the allowance for loan and lease losses of $8.1 million appropriate to cover losses incurred in the loan and lease portfolio as of December 31, 2012.However, no assurance can be given that the Company will not in any particular period, sustain loan and lease losses that are sizable in relation to the amount reserved, or that subsequent evaluations of the loan and lease portfolio, in light of factors then prevailing, including economic conditions, the Company’s ongoing credit review process or regulatory requirements, will not require significant changes in the allowance for loan and lease losses.Among other factors, a continued economic slowdown and/or a decline in commercial or residential real estate values in the Company’s market may have an adverse impact on the current adequacy of the allowance for loan and lease losses by increasing credit risk and the risk of potential loss. 25 Table of Contents The total allowance for loan and lease losses is generally available to absorb losses from any segment of the portfolio.The allocation of the Company’s allowance for loan and lease losses disclosed in the asset quality table is subject to change based on the changes in criteria used to evaluate the allowance and is not necessarily indicative of the trend or future losses in any particular portfolio. The discussion and analysis included in this section contains detailed information regarding the Company’s allowance for loan and lease losses, net charge-offs, non-performing assets, past due loans and leases and potential problem loans and leases.Included in this data are numerous portfolio ratios that must be carefully reviewed in relation to the nature of the underlying loan and lease portfolios before appropriate conclusions can be reached regarding the Company or for purposes of making comparisons to other banks.Most of the Company’s non-performing assets and past due loans are secured by real estate.Given the nature of these assets and the related mortgage foreclosure and property sale, it can take 12 months or longer for a loan to migrate from initial delinquency to final disposition.This resolution process generally takes much longer for loans secured by real estate than for unsecured loans or loans secured by other property primarily due to state real estate foreclosure laws. Deferred Taxes The Company uses the asset and liability method of accounting for income taxes.Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.If current available information raises doubt as to the realization of the deferred tax assets, a valuation allowance may be established.Management considers the determination of this valuation allowance to be a critical accounting policy due to the need to exercise significant judgment in evaluating the amount and timing of recognition of deferred tax liabilities and assets, including projections of future taxable income.These judgments and estimates are reviewed on a continual basis as regulatory and business factors change.A valuation allowance for deferred tax assets may be required if the amounts of taxes recoverable through loss carry backs decline, or if we project lower levels of future taxable income.If such a valuation allowance is deemed necessary in the future, it would be established through a charge to income tax expense that would adversely affect our operating results. Foreclosed Assets Foreclosed assets represent properties and equipment acquired through foreclosure or physical possession.Appraisals are obtained at the time of foreclosure and any necessary write-downs to fair value at the time of transfer to foreclosed assets are charged to the allowance for loan losses.Subsequent to foreclosure, we periodically evaluate the value of foreclosed assets held for sale and record an impairment charge for any subsequent declines in fair value less selling costs.Subsequent declines in value are charged to operations.Fair value is based on our assessment of information available to us at the end of a reporting period and depends upon a number of factors, including our historical loss experience, economic conditions, and issues specific to individual properties.Our evaluation of these factors involves subjective estimates and judgments that may change. Results of Operations Net Income 2012 Compared to 2011 For the year ended December 31, 2012, the Company reported net income of $6.5 million compared to $5.7 million for last year, an increase of $801,000 or 14.1%.After the dividend on preferred stock and accretion of discounts on warrants, net income available to common shareholders was $5.5 million, or $1.14 per diluted common share, as compared to $4.7 million, or $1.00 per diluted common share, for the last year.The Company’s earnings for the year produced an annualized return on average total assets of 0.83% and an annualized return on average shareholder’s equity of 10.31% in comparison to 0.73% and 9.88% for 2011.The book value of the Company’s common stock increased to $10.38 per share as of December 31, 2012, up 11.7% over the $9.29 per share book value as of a year earlier. 26 Table of Contents Net income for the three-month period ending December 31, 2012 was $1.3 million compared to net income of $1.8 million for the same period last year.After deducting the dividends and discount accretion on preferred stock, net income available to common shareholders for the three-month period ended December 31, 2012 amounted to $1.0 million compared to $1.6 million for the same period last year. Diluted earnings per share for the three-month period ended December 31, 2012 were $0.21 compared to $0.33 for the fourth quarter of 2011.Valley Financial’s earnings for the fourth quarter 2012 produced an annualized return on average total assets of 0.65% and an annualized return on average shareholders’ equity of 7.76% compared to an annualized return on average total assets of 0.94% and an annualized return on average shareholders’ equity of 12.13% for the fourth quarter 2011. The following table shows our key performance ratios for the years ended December 31, 2012 and 2011: Key Performance Ratios 2011 Return on average assets 0.83% 0.73% Return on average equity (1) 10.31% 9.88% Net interest margin (2) 3.57% 3.39% Cost of funds 0.85% 1.17% Yield on earning assets 4.41% 4.54% Basic net earnings per share Diluted net earnings per share All percentage calculations are on an annualized basis. 1. The calculation of return on average equity (“ROE”) excludes the effect of any unrealized gains or losses on investment securities available-for-sale. 2. Calculated on a fully taxable equivalent basis (“FTE”). 2011 Compared to 2010 We reported net income of $5.7 million for the year ended December 31, 2011, compared to $3.5 million for 2010, an increase of $2.2 million or 62.9%.After the dividend on preferred stock and accretion of discounts on warrants, net income available to common shareholders was $4.7 million, or $1.00 per diluted common share, as compared to $2.5 million, or $0.54 per diluted common share, for 2010.The Company’s earnings for the year produced an annualized return on average total assets of 0.73% and an annualized return on average shareholder’s equity of 9.88% in comparison to 0.46% and 6.49% for 2010.The book value of the Company’s common stock increased to $9.29 per share as of December 31, 2011, up 9.0% over the $8.45 per share book value as of a year earlier. Net income for the three-month period ending December 31, 2011 was $1.8 million compared to net income of $342,000 for the three-month period ending December 31, 2010. Net Interest Income The primary source of the Company’s banking revenue is net interest income, which represents the difference between interest income on earning assets and interest expense on liabilities used to fund those assets.Earning assets include loans, securities, and federal funds sold.Interest bearing liabilities include deposits and borrowings.To compare the tax-exempt yields to taxable yields, amounts are adjusted to pretax equivalents based on a 34% federal corporate income tax rate. Net interest income is affected by changes in interest rates, volume of interest bearing assets and liabilities, and the composition of those assets and liabilities.The “interest rate spread” and “net interest margin” are two common statistics related to changes in net interest income.The interest rate spread represents the difference between the yields earned on interest earning assets and the rates paid for interest bearing liabilities.The net interest margin is defined as the percentage of net interest income to average earning assets.Earning assets obtained through noninterest bearing sources of funds such as regular demand deposits and shareholders’ equity result in a net interest margin that is higher than the interest rate spread. 27 Table of Contents 2012 Compared to 2011 Net interest income for the year ended December 31, 2012 was $25.6 million, a $1.3 million, or 5.5%, increase when compared to the $24.3 million reported for 2011.Our net interest margin increased by 18 basis points to 3.57% for the year ended December 31, 2012 as compared to 3.39% for last year.The increase in net interest income and corresponding increase in net interest margin is primarily attributable to the reduction in funding costs.The Company’s cost of funds was 0.85% during the 12-month period ended December 31, 2012, compared to 1.17% reported in the same period last year.Increased noninterest bearing deposit balances coupled with decreased rates on our primary non-maturity deposit products and more aggressive pricing on time deposits have led to the decrease in funding costs.The Company’s yield on earning assets was 4.41% during the 12-month period ended December 31, 2012, a decrease of 13 basis points from the 4.54% reported in the same period last year. The decline is attributable to both our loan and investment portfolios.Our yield on loans decreased year over year by 18 basis points from 5.33% to 5.15% and our tax-equivalent yield on investments decreased by 44 basis points from 3.04% to 2.60%.Net interest income for the quarter ended December 31, 2012 was $6.5 million, a $509,000 or 8.6% increase when compared to the $5.9 million for the fourth quarter of 2011.Heading into 2013 we reduced certain deposit rates which we believe will allow for margin expansion at least through the 1st quarter of 2013; however the continued downward pressure we are seeing on asset yields may offset the decreased expense as the year progresses. 2011 Compared to 2010 Net interest income for the year ended December 31, 2011 was $24.3 million, a $3.2 million, or 15.2%, increase when compared to the $21.1 million reported for 2010.Our net interest margin increased by 42 basis points to 3.39% for the year ended December 31, 2011 as compared to 2.97% for 2010.The Company’s cost of funds was 1.17% during the 12-month period ended December 31, 2011, compared to 1.72% reported in 2010.The Company’s yield on earning assets was 4.54% during the 12-month period ended December 31, 2011, a decrease of 10 basis points from the 4.64% reported in the same period in 2010. While our yield on loans increased year over year by 7 basis points from 5.26% to 5.33%, our tax-equivalent yield on investments decreased by 67 basis points from 3.71% to 3.04%, resulting in the overall declining yield on earning assets for the year.Net interest income for the quarter ended December 31, 2011 was $5.9 million, a $0.1 million increase when compared to the $5.8 million for the fourth quarter of 2010. The following table presents the major categories of interest-earning assets, interest-bearing liabilities and shareholders’ equity with corresponding average balances, related interest income or expense, and resulting yields and rates for the periods indicated. Where appropriate income categories and yields have been adjusted in the table to their fully taxable equivalent basis. 28 Table of Contents NET INTEREST INCOME AND AVERAGE BALANCES (1) In thousands Average Balance Interest Income/ Expense Average Yield/Rate Average Balance Interest Income/ Expense Average Yield/Rate Average Balance Interest Income/ Expense Average Yield/Rate Assets Interest-earning assets: Loans (2) (5) $ $ %
